ORDER OF MULTIDISTRICT LITIGATION PANEL
                           Order Pronounced February 13, 2015


         THE MOTION TO STAY IN THE FOLLOWING CASE IS GRANTED:


15-0113         IN RE CHESAPEAKE BARNETT ROYALTY LITIGATION

         Defendants’ Chesapeake Energy Corporation, et al.’s joint request for stay, filed
February 11, 2015, is granted. All trial court proceedings and discovery in the cases
listed in Appendix A of the Motion to Transfer are stayed until further order of the MDL
Panel.